FILED
                                                                 FEB 27 2018
 1                          NOT FOR PUBLICATION
                                                           SUSAN M. SPRAUL, CLERK
 2                                                             U.S. BKCY. APP. PANEL
                                                               OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
                              OF THE NINTH CIRCUIT
 4
 5   In re:                        )        BAP No. AZ-17-1231-KuBL
                                   )
 6   ROBERT EDWIN MARTIN,          )        Bk. No. 4:16-bk-00443-SHG
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     ROBERT EDWIN MARTIN,          )
 9                                 )
                    Appellant.     )
10                                 )        M E M O R A N D U M*
     ______________________________)
11
12            Submitted Without Oral Argument on February 23, 2018
13                         Filed - February 27, 2018
14               Appeal from the United States Bankruptcy Court
                           for the District of Arizona
15
              Honorable Scott H. Gan, Bankruptcy Judge, Presiding
16                    _____________________________________
17   Appearances:      Appellant Robert Edwin Martin pro se on brief
                       ______________________________________
18
19   Before:     KURTZ, BRAND, and LAFFERTY, Bankruptcy Judges.
20
21           Chapter 71 debtor, Robert Edwin Martin (Martin), appeals
22   from the bankruptcy court’s order denying his motion to transfer
23
24       *
          This disposition is not appropriate for publication.
   Although it may be cited for whatever persuasive value it may
25 have (see Fed. R. App. P. 32.1), it has no precedential value.
26 See 9th Cir. BAP Rule 8013-1.
         1
27        Unless otherwise indicated, all chapter and section
   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
28 Rule references are to the Federal Rules of Bankruptcy Procedure.

                                      -1-
 1   his closed bankruptcy case from the District of Arizona to the
 2   Central District of California.     We AFFIRM.
 3                                  I. FACTS
 4           On January 19, 2016, Martin filed a chapter 7 petition.
 5   Martin listed as his sole creditor The California Department of
 6   Corrections (CDC) with a judgment lien for $526,820.     Martin
 7   obtained his § 727 discharge and the case was closed on
 8   September 27, 2016.
 9           In October 2016, Martin filed an Ex Parte Motion for
10   Issuance of a Writ of Execution by the United States Marshal.
11   The bankruptcy court denied the motion, finding that the debt
12   owed to the CDC arose from a restitution order which was not
13   discharged and remained a valid debt.     There was thus no basis
14   for a writ of execution for recovery of Martin’s property.     The
15   bankruptcy court denied Martin’s motion for reconsideration of
16   its decision and Martin appealed to this Panel (BAP No. AZ-17-
17   1073).     The Panel dismissed the appeal for lack of jurisdiction
18   because it was late-filed.
19           In July 2017, Martin filed a Notice and Motion for
20   Registration in the Central District of California (Motion),
21   seeking to have his closed bankruptcy case transferred from the
22   District of Arizona to the Central District of California.     The
23   bases for the transfer were that Martin had relocated to
24   San Bernardino County2 in April 2016 and that his sole creditor,
25   CDC, continued to claim payment on the dischargeable debt and
26
27
         2
          Debtor is incarcerated in a private penal institution
28 located in Adelanto, California.

                                      -2-
 1   thus an adversary proceeding may be needed.
 2        The bankruptcy court denied the Motion on the grounds that
 3   (1) Martin’s case was fully administered and closed; (2) Martin
 4   was granted a discharge of all dischargeable debts; and (3) the
 5   court heard and ruled on all issues of dischargeability with
 6   respect to the CDC, finding its claim nondischargeable and any
 7   collection efforts lawful.      The court concluded that the
 8   transfer of Martin’s bankruptcy case would be futile when the
 9   estate was fully administered and no unresolved issues remained.
10   Martin filed a timely notice of appeal from the bankruptcy
11   court’s order.
12                             II.   JURISDICTION
13        The bankruptcy court had jurisdiction over this proceeding
14   under 28 U.S.C. §§ 1334 and 157(b)(1) and (2).      We have
15   jurisdiction under 28 U.S.C. § 158.
16                                III.    ISSUE
17        Whether the bankruptcy court abused its discretion by
18   denying Martin’s motion to transfer his closed bankruptcy case
19   from the District of Arizona to the Central District of
20   California.
21                       IV.    STANDARD OF REVIEW
22        A decision denying transfer of a bankruptcy case to another
23   district is reviewed for an abuse of discretion.      Donald v.
24   Curry (In re Donald), 328 B.R. 192, 196 (9th Cir. BAP 2005).
25        A bankruptcy court abuses its discretion if it applies the
26   wrong legal standard, misapplies the correct legal standard, or
27   if its factual findings are illogical, implausible or without
28   support in inferences that may be drawn from the facts in the

                                         -3-
 1   record.   See TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d
2   820, 832 (9th Cir. 2011) (citing United States v. Hinkson,
 3   585 F.3d 1247, 1262 (9th Cir. 2009) (en banc)).
 4                             V.   DISCUSSION
 5        Rule 1014 provides in relevant part:
 6        (a) Dismissal and transfer of cases
 7        (1) Cases filed in proper district
 8        If a petition is filed in the proper district, the
          court, on the timely motion of a party in interest or
 9        on its own motion, and after hearing on notice to the
          petitioners, the United States trustee, and other
10        entities as directed by the court, may transfer the
          case to any other district if the court determines
11        that the transfer is in the interest of justice or for
          the convenience of the parties.
12
13        By its terms, the Rule requires a timely motion and a
14   showing that the transfer is in the interest of justice or for
15   the convenience of the parties.   As the record shows,
16   substantial developments in the case rendered Martin’s Motion
17   for the transfer of his case untimely filed.    Martin received
18   his discharge under § 727 of all dischargeable debts and his
19   case was fully administered and closed.     Further, the bankruptcy
20   court had made rulings regarding the CDC’s collection of the
21   nondischargeable restitution debt.    Thus, the transfer of
22   Martin’s closed case from the District of Arizona to the Central
23   District of California would be futile.
24        In rendering its decision, the bankruptcy court applied the
25   correct legal standard and its factual findings were plausible
26   and supported by inferences drawn from the facts in the record.
27   Accordingly, the bankruptcy court did not abuse its discretion
28   by denying Martin’s Motion.

                                     -4-
 1                      VI.   CONCLUSION
 2   For the reasons stated, we AFFIRM.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               -5-